Citation Nr: 1020248	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for occipital 
neuralgia, to include as secondary to service-connected 
diabetes mellitus, Type II.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to March 
1956, and from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The Veteran was 
afforded a Board videoconference hearing, held by the 
undersigned, in April 2010.  A copy of the hearing transcript 
has been associated with the record.

The Board further notes that, although additional evidence 
has been submitted by the Veteran since the issuance of each 
statement of the case, the Veteran submitted a signed waiver 
of RO consideration.  As such, the Board may proceed with a 
review of the Veteran's claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Occipital neuralgia was not manifest during service, was not 
manifest within one year of separation, and a current 
diagnosis of occipital neuralgia is neither  attributable to 
service, nor to service-connected diabetes mellitus, Type II.

CONCLUSION OF LAW

Occipital neuralgia was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein; there is not a causal connection between 
occipital neuralgia and service-connected diabetes mellitus, 
Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in June 
2008, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate the claim for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The letter also included information 
with regard to the assignment of a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  The Board notes that, although the Veteran 
is currently in receipt of Social Security Administration 
(SSA) disability benefits, the medical records used in 
conjunction with the Veteran's benefit award have been 
destroyed by the SSA.  See Formal Finding, October 2008.  As 
such, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded a VA examination pertaining to 
his claim for service connection in May 2008.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and is responsive to the medical questions raised in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination with respect to 
the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) 
(4) (2009).  The opinion is thorough and supported by the 
record.  Therefore, although the Veteran's representative 
requested a supplemental opinion by a VA specialist during 
the Veteran's Board hearing, the opinion noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claimed that he suffers from 
occipital neuralgia, and that his disorder was caused by his 
service-connected diabetes.  

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as occipital 
neuralgia, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with occipital neuralgia.  See Private report, 
December 1993.  Thus, element (1) of Hickson has been 
satisfied, in that the Veteran has demonstrated that he has a 
current disability.

Regarding an in-service diagnosis, the Veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for a chronic eye disorder, to include occipital 
neuralgia.  On separation from each period of active duty, in 
February 1956 and June 1969, each examination was negative 
for an eye disorder, and the examiners noted that the 
Veteran's opthalmoscopic examinations were "Normal."  
Further, in June 1969, the Veteran checked "No" to "eye 
trouble."  See VA Standard Forms 88 and 89, February 23, 
1956; June 24, 1969.  

As such, there is no record of complaints, treatment, or 
diagnosis of occipital neuralgia in service.  The record also 
contains no objective evidence of sufficient probative weight 
that establishes an etiological nexus linking his current 
disorder directly to his military service.  Specifically, 
there is no competent evidence establishing that the 
Veteran's occipital neuralgia had its onset in service or 
that establishes an etiological relationship between his 
occipital neuralgia and active service.  

In this case, the Veteran does not contend otherwise.  
Instead, the Veteran claimed that his occipital neuralgia is 
secondary to his service-connected diabetes.  Post service, 
the first diagnosis of occipital neuralgia within the 
Veteran's record occurred in December 1993.  See Private 
report, December 6, 1993.  According to the Veteran, he was 
diagnosed with occipital neuralgia beginning in the late 
1980's.  See VA examination report, May 2008.

The Veteran was afforded a VA examination to address whether 
his occipital neuralgia was related to diabetes in May 2008.  
At that time, the examiner noted that the Veteran was service 
connected for diabetes mellitus, as well as peripheral 
neuropathy.  The Veteran reported pain the in the right 
occipital region extending to his head, starting in the neck.  
The Veteran noted that he was initially diagnosed with 
occipital neuralgia in the late 1980's.  He explained that 
his daughter discovered, on the internet, that diabetes was a 
possible cause for occipital neuralgia.  

On examination, the Veteran complained of decreased sensation 
to touch and pinprick on the right side of his face.  The 
examiner noted past diagnoses of occipital neuralgia, however 
he stated only that such a diagnosis was possible, although 
some of the Veteran's symptoms were atypical.  For example, 
the Veteran complained of blurring vision and numbness on the 
right side of his face.  The examiner stated that occipital 
neuralgia is most commonly caused by irritation of the 
greater occipital nerve, primarily due to structural lesions, 
arthritis, etc.  Although the examiner acknowledged reports 
that inflammation by diabetes can also cause occipital 
neuralgia, the examiner noted that diabetes was a rare cause 
of this disorder.  As such, the examiner stated that the 
Veteran's diabetes was less likely the cause of his claimed 
disorder.  See VA examination report, May 2008. 

While the Veteran's private and VA outpatient treatment 
records contain numerous entries of treatment and diagnoses 
of occipital neuralgia, as well as diabetes, the Veteran's 
record is silent as to medical evidence of a nexus between 
his service-connected diabetes and his current diagnosis of 
occipital neuralgia.  The Board has also reviewed prior VA 
examinations from September and October 2007, performed in 
conjunction with the Veteran's claims for entitlement to 
service connection for diabetes mellitus and peripheral 
neuropathy.  However, these examinations do not contain a 
medical nexus linking the Veteran's occipital neuralgia to 
his service-connected diabetes mellitus, Type II.

The Veteran has provided medical articles/treatise evidence 
in support of his claim for entitlement to service connection 
for occipital neuralgia as secondary to diabetes.  The Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).

In this case, however, the medical text evidence submitted by 
the Veteran is general in nature, does not relate to or 
specifically discuss his case, is not accompanied by any 
medical opinion of a medical professional which supports the 
contentions which the Veteran has raised in this case, and 
was discussed by the VA examiner in May 2008.  Although the 
Board notes that the Veteran submitted additional treatise 
evidence following the May 2008 VA examination, that evidence 
is duplicative in nature, in that the new evidence simply 
notes that diabetes is one possible cause of occipital 
neuralgia.  While the Board has no reason to doubt the 
veracity of the information contained in the medical 
information offered, the fact that diabetes is one possible 
cause of occipital neuralgia does not establish a secondary 
medical nexus linking the Veteran's claimed disorder to his 
service-connected disability.  

The Board has also reviewed the Veteran's April 2010 Board 
hearing transcript.  At that time, the Veteran testified that 
he began having headaches in the late 1970's, following a 
diagnosis of diabetes.  He then stated that a formal 
diagnosis of occipital neuralgia was made in 1988.  The 
Veteran stated that his physicians did not link his diagnosis 
of occipital neuralgia to his service-connected diabetes, 
because at that time the Veteran was not aware that he was 
diabetic.  Since that time, the Veteran stated that he has 
still not received an opinion linking occipital neuralgia to 
diabetes, because he has been taking care of himself since 
that time.  See Transcript, p. 3.  The Veteran, through his 
representative, argued that neurological manifestations of 
diabetes are common, and therefore it follows that occipital 
neuralgia is related to diabetes as well. See Transcript, p. 
4.

As to the Veteran's assertions that he suffers from a 
occipital neuralgia which is the result of his service-
connected diabetes, the Federal Circuit held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorder.  While the 
Veteran is competent to report headaches, he has not been 
shown to be competent to link his claimed disorder to his 
service-connected diabetes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between occipital neuralgia and service-connected 
diabetes.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Board attaches the most probative value to the 
Veteran's May 2008 VA examination.  The examiner noted a 
review of the claims file, discussed treatise evidence 
submitted by the Veteran (which noted that diabetes was a 
possible cause of occipital neuralgia), and provided a 
detailed rationale to support the opinion.

While there are several reports of occipital neuralgia and 
diabetes within the Veteran's record, none of the Veteran's 
private or VA providers have noted that the Veteran's 
diabetes is the proximal cause of his occipital neuralgia, or 
that his occipital neuralgia has been permanently aggravated 
beyond its normal course of progression as a result of his 
diabetes.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed occipital neuralgia had its 
onset in service, within one year following separation, or is 
etiologically related to service.  The record establishes 
that, according to the Veteran's own history (see VA 
examination report, May 2008), approximately 20 years after 
his most recent separation, the Veteran was diagnosed with 
occipital neuralgia.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between a current occipital neuralgia and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post- service medical treatment may be considered 
in the analysis of a service connection claim).  

Moreover, the Veteran's record does not contain medical 
evidence to demonstrate that his occipital neuralgia is 
related to his service-connected diabetes mellitus, Type II.  
In fact, the VA examination of record stated that it is less 
likely than not that the Veteran's current diagnosis of 
occipital neuralgia was caused by the Veteran's diabetes.  
The examiner noted that, even though diabetes mellitus was a 
possible cause of occipital neuralgia, that possibility was 
rare.  Further, the examiner noted that the Veteran's current 
diagnosis of occipital neuralgia was only a possible 
diagnosis, as the Veteran complained of other symptoms not 
typically associated with that disorder.  Therefore, the 
Veteran's claim for service connection for occipital 
neuralgia secondary to diabetes must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for occipital neuralgia, to 
include as secondary to service-connected diabetes mellitus, 
Type II, is denied.


REMAND

Regarding the Veteran's claim for TDIU, although the Board 
regrets any further delay, the Veteran's claim must be 
remanded for additional development.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent and when it is found 
that those disabilities are sufficient to produce 
unemployability without regard to advancing age.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  See 38 C.F.R. § 4.16(a) 
(2009).

At present, the Veteran is service connected for carpal 
tunnel syndrome, right upper extremity (major), rated at 30 
percent disabling; coronary artery disease, rated at 30 
percent disabling; diabetes mellitus, Type II, rated at 20 
percent disabling; diabetic neuropathy, right lower 
extremity, rated at 20 percent disabling; diabetic 
neuropathy, left lower extremity, rated at 20 percent 
disabling; and carpal tunnel syndrome, left upper extremity, 
rated at 20 percent disabling.  From August 10, 2007, the 
date of the Veteran's TDIU claim, the combined disability 
rating is 80 percent (taking into account the bilateral 
factor).  Thus, the Veteran has met the schedular criteria, 
per 38 C.F.R. § 4.16(a), for his TDIU claim.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2009).  
Therefore, the issue is whether his service-connected 
disabilities have precluded him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

Although the Veteran has been provided several VA 
examinations to date, none of the VA examinations of record 
have provided an opinion, as to the Veteran's employability, 
taking into account each service-connected disability.  The 
Board notes that VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) 
(2009).  Because the Veteran is unemployed and his service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds that the 
case should be remanded for a VA medical opinion as to 
whether it is at least as likely as not that his service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation.  Thus, the Board 
has no discretion and must remand.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Under the 
circumstances, the Board finds that VA is required to obtain 
an a VA general medical examination and opinion, based on the 
evidence of record, so as to determine whether  the Veteran 
is unemployable due solely to his service-connected 
disabilities.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a comprehensive VA examination and medical 
opinion to determine whether the Veteran's 
service-connected disabilities prevent the 
Veteran from engaging in all forms of 
substantially gainful employment 
consistent with his education and 
occupational background.  The claims 
folder must be made available to the 
examiner for review and the report must 
indicate whether such review was 
accomplished.  The examiner is requested 
to render an opinion on the following:

Without regard to the Veteran's age or the 
impact of any non-service-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
disabilities alone preclude him from 
engaging in substantially gainful 
employment.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


